



CONTINUING GUARANTY
THIS CONTINUING GUARANTY (this “Guaranty”) is entered into as of June 24, 2019,
by AIR T, INC. (the “Guarantor”) in favor of and for the benefit of OLD NATIONAL
BANK (the “Lender”).
RECITALS
A.
Pursuant to a Master Loan Agreement dated as of the date hereof (such agreement,
as amended, revised, supplemented or restated from time to time, including, but
not limited to, by Supplements thereto, the “Master Loan Agreement”) by and
among Contrail Aviation Support, LLC (“CAS”), Contrail Aviation Leasing, LLC
(“CAL”, and together with CAS, each a “Borrower,” and collectively, the
“Borrowers”) and Lender, Lender has agreed to make and continue certain
financial accommodations to Borrowers, on the terms and subject to the
conditions set forth in the Master Loan Agreement.

B.
Lender requires, as a condition to entering into the Master Loan Agreement, that
Guarantor execute and deliver this Guaranty in favor of Lender, and the parties
intend that this Guaranty supersedes any and all other guarantees from Guarantor
to Lender in connection with loans made by Lender to one or both of the
Borrowers.

AGREEMENTS
In consideration of the Recitals and to induce Lender to enter into the Master
Loan Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor hereby agrees as follows
for the benefit of Lender.
1.
DEFINITIONS.

1.1.
Certain Defined Terms. Words not otherwise defined herein shall have the
meanings assigned them in the Master Loan Agreement. As used in this Guaranty,
the following terms shall have the following meanings unless the context
otherwise requires:

“Bank Documents” means the Master Loan Agreement, the Notes and the other Loan
Documents.
“Guaranty” means this Guaranty, as it may be amended, supplemented or otherwise
modified from time to time.
“Indebtedness” means all of the principal amount outstanding from time to time
and at any one or more times, accrued unpaid interest thereon and all collection
costs and legal expenses related thereto permitted by law, reasonable attorneys’
fees, arising from any and all debts, liabilities and obligations of every
nature or form, now existing or hereafter arising or acquired, that Borrowers
individually or collectively or interchangeably with others, owes or will owe
Lender. “Indebtedness” includes, without limitation, loans, advances, debts,
overdraft indebtedness, credit card indebtedness, lease obligations, liabilities
and obligations under any interest rate protection agreements or foreign
currency exchange agreements or commodity price protection agreements, other
obligations, and liabilities of any Borrower, and any present or future
judgments against any Borrower, future advances, loans or transactions that
renew, extend, modify, refinance, consolidate or substitute these debts,
liabilities and obligations whether: voluntarily or involuntarily incurred; due
or to become due by their terms or acceleration; absolute or contingent;
liquidated or unliquidated; determined or undetermined; direct or indirect;
primary or secondary in nature or arising from a guaranty or surety; secured or
unsecured; joint or several; evidenced by a negotiable or non-negotiable
instrument or writing; originated by Lender or another or others; barred or
unenforceable against Borrowers for any reason whatsoever; for any transactions
that may be voidable for any reason (such as infancy, insanity, ultra vires or
otherwise); and originated then reduced or extinguished and then afterwards
increased or reinstated.
“Indebtedness” also includes any and all costs and expenses incurred by Lender
following an Event of Default associated with any commercially reasonable
efforts, whether successful or not, for the recovery, delivery to Lender, sale
or other disposition of any Collateral securing any of the Indebtedness,
including, but not limited to, Collateral in foreign countries (collectively,
“Collateral Recovery Costs”); provided, however, that while Collateral Recovery
Costs include all costs, fees, and expenses, including attorney’s fees,
associated with the recovery, repossession or other similar efforts to retrieve
Lender’s Collateral, neither Collateral Recovery Costs nor Guaranty Collection
Costs shall include any costs and fees associated with obtaining replacement
Collateral.
“payment in full”, “paid in full” or any similar term means payment in full of
the Indebtedness, including all principal, interest, costs, fees and expenses
(including reasonable legal fees and expenses) of Lender and all affiliates of
Lender as required under the Bank Documents.
1.2.
Interpretation.

(a)
References to “Sections” and “subsections” shall be to Sections and subsections,
respectively, of this Guaranty unless otherwise specifically provided.

(b)
In the event of any conflict or inconsistency between the terms, conditions and
provisions of this Guaranty and the terms, conditions and provisions of the
Master Loan Agreement, the terms, conditions and provisions of this Guaranty
shall prevail.

2.
GUARANTY.

2.1.
Continuing Guaranty. THIS IS A “CONTINUING GUARANTY” UNDER WHICH GUARANTOR
AGREES TO GUARANTY THE FULL AND PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION
OF THE INDEBTEDNESS OF BORROWERS, OR ANY ONE OR MORE OF THEM, TO LENDER, NOW
EXISTING OR HEREAFTER ARISING OR ACQUIRED ON A CONTINUING BASIS. ACCORDINGLY,
ANY PAYMENTS MADE ON THE INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR’S
OBLIGATIONS AND LIABILITY UNDER THIS GUARANTY FOR ANY REMAINING AND SUCCEEDING
INDEBTEDNESS EVEN WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO
BALANCE FROM TIME TO TIME.

2.2.
Impact on Other Guaranties. This Guaranty supersedes and revokes any and all
previous guarantees issued by the Guarantor to the Lender.

2.3.
Guaranty of Payment, not Collection. For good and valuable consideration,
Guarantor absolutely and unconditionally guaranties full and punctual payment
and satisfaction of the Indebtedness of Borrowers to Lender when due, whether at
stated maturity or by acceleration or otherwise. This is a guaranty of payments
when due and not of collection, so Lender can enforce this Guaranty against
Guarantor even when Lender has not exhausted Lender’s remedies against anyone
else obligated to pay the Indebtedness or against any Collateral securing the
Indebtedness, this Guaranty or any other guaranty of the Indebtedness. Guarantor
will make any payments to Lender or its order, on demand, in legal tender of the
United States of America, in same-day funds, without set-off or deduction or
counterclaim.

2.4.
Conditional Limitation of Liability. Notwithstanding anything to the contrary
contained in this Guaranty, Guarantor’s aggregate liability under this Guaranty
will, at all times, be equal to the sum of the following:

(a)
One Million Six Hundred Thousand Dollars ($1,600,000.00); plus

(b)
Guaranty Collection Costs pursuant to Section 2.10 below; plus

(c)
Collateral Recovery Costs

(collectively, the “Liability Cap”).
2.5.
Payment by Guarantor; Application of Payments. Guarantor hereby agrees, in
furtherance of the foregoing and not in limitation of any other right which
Lender may have at law or in equity against Guarantor by virtue hereof, that
upon the failure of either Borrower to pay any of the Indebtedness when and as
the same shall become clue, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), but subject to extension to account
for any applicable cure periods, Guarantor will upon demand pay, or cause to be
paid, in cash, to Lender an amount equal to the sum of the unpaid principal
amount of all Indebtedness then due as aforesaid, accrued and unpaid interest on
such Indebtedness (including interest which, but for the filing of a petition in
bankruptcy with respect to any Borrower, would have accrued on such
Indebtedness, whether or not a claim is allowed against such Borrower for such
interest in the related bankruptcy proceeding) and all other Indebtedness then
owed to Lender as aforesaid. All such payments shall be applied promptly from
time to time by Lender to the Indebtedness in the manner determined by Lender in
its sole discretion.

Guarantor’s liability under this Guaranty will only be reduced by sums actually
paid by Guarantor under this Guaranty, but will not be reduced by sums from any
other source, including, but not limited to, sums realized from any Collateral
securing the Indebtedness or this Guaranty, or payments by anyone other than
Guarantor, or reductions by operation of law, judicial order or equitable
principles. Lender has the sole and absolute discretion to determine how sums
shall be applied among guaranties of the Indebtedness.
2.6.
Liability of Guarantor Absolute. Guarantor agrees that his obligations hereunder
are irrevocable, absolute, independent and unconditional and shall not be
affected by any circumstance which constitutes a legal or equitable discharge of
a guarantor or surety other than payment in full of the Indebtedness. In
furtherance of the foregoing and without limiting the generality thereof,
Guarantor agrees as follows:

(a)
This Guaranty is a guaranty of payment when due and not of collectability.

(b)
Lender may enforce this Guaranty upon the occurrence of an Event of Default
under the Master Loan Agreement or any other Bank Document notwithstanding the
existence of any dispute between any Borrower and Lender with respect to the
existence of such Event of Default.

(c)
The obligations of Guarantor hereunder are independent of the obligations of
Borrowers under the Bank Documents and the obligations of any other guarantor of
the obligations of Borrowers under the Bank Documents, and a separate action or
actions may be brought and prosecuted against Guarantor whether or not any
action is brought against any Borrower or any other guarantor and whether or not
any Borrower is joined in any such action or actions.

(d)
Payment by Guarantor of a portion, but not all, of the Indebtedness shall in no
way limit, affect, modify or abridge Guarantor’s liability for any portion of
the Indebtedness which has not been paid.

(e)
Lender, upon such terms as it deems appropriate, without notice or demand and
without affecting the validity or enforceability of this Guaranty or giving rise
to any reduction, limitation, impairment, discharge or termination of
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Indebtedness; (ii) settle, compromise,
release or discharge, or accept or refuse any offer of performance with respect
to, or substitutions for, the Indebtedness or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations; (iii) request and accept other guaranties of the Indebtedness and
take and hold security for the payment of this Guaranty or the Indebtedness;
(iv) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Indebtedness, any other guaranties of the Indebtedness, or
any other obligation of any person with respect to the Indebtedness; (v) enforce
and apply any security now or hereafter held by or for the benefit of Lender in
respect of this Guaranty or the Indebtedness and direct the order or manner of
sale thereof, or exercise any other right or remedy that Lender may have against
any such security, in each case as Lender in its discretion may determine
consistent with the Master Loan Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales and even though such action operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of Guarantor
against any Borrower or any security for the Indebtedness; and (vi) exercise any
other rights available to it under the Bank Documents at law or in equity.

(f)
This Guaranty and the obligations of Guarantor hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Indebtedness), including the occurrence of any of the following, whether or not
Guarantor shall have had notice or knowledge of any of them: (i) any failure or
omission to assert or enforce any agreement or election not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Bank Documents, at law, in equity or
otherwise) with respect to the Indebtedness or any agreement relating thereto,
or with respect to any other guaranty of or security for the payment of the
Indebtedness; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) of the Master Loan Agreement, any other Bank
Document or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Indebtedness, in each case whether or not in
accordance with the terms of the Master Loan Agreement or such Bank Document or
any agreement relating to such other guaranty or security; (iii) the
Indebtedness, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source to the payment of indebtedness other than the
Indebtedness, even though Lender might have elected to apply such payment to any
part or all of the Indebtedness; (v) Lender’s consent to the change,
reorganization or termination of the corporate structure or existence of any
Borrower and to any corresponding restructuring of the Indebtedness; (vi) any
failure to perfect or continue perfection of a security interest in any
Collateral which secures any of the Indebtedness; (vii) any defenses, set-offs
or counterclaims (other than a defense of payment or performance) which any
Borrower may allege or assert against Lender in respect of the Indebtedness,
including failure of consideration, breach of warranty, statute of frauds, and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
Guarantor as an obligor in respect of the Indebtedness.

2.7.
Waivers by Guarantor. Guarantor hereby waives, for the benefit of Lender:

(a)
any right to require Lender, as a condition of payment or performance by
Guarantor, to (i) proceed against either Borrower, any other guarantor of the
Indebtedness or any other person; (ii) proceed against or exhaust any security
held from any Borrower, any such other guarantor or any other person; (iii)
proceed against or have resort to any balance of any deposit account or credit
on the books of Lender in favor of any Borrower or any other person; or (iv)
pursue any other remedy in the power of Lender whatsoever;

(b)
any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of any Borrower including any defense based on or
arising out of the lack of validity or the unenforceability of the Indebtedness
or any agreement or instrument relating thereto or by reason of the cessation of
the liability of any Borrower from any cause other than payment in full of the
Indebtedness;

(c)
any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

(d)
any defense based upon Lender’s errors or omissions in the administration of the
Indebtedness, except behavior which amounts to bad faith, recklessness, or
willful misconduct; and

(e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms of this Guaranty and any legal or equitable
discharge of Guarantor’s obligations hereunder; (ii) any rights to set-offs,
recoupments and counterclaims; and (iii) promptness, diligence and any
requirement that Lender protect, secure, perfect or insure any security interest
or lien or any property subject thereto;

(f)
notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under the Master Loan Agreement, the other Bank
Documents or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Indebtedness or any agreement related
thereto, notices of any extension of credit to any Borrower and notices of any
of the matters referred to in Section 2.6 and any right to consent to any
thereof; and

(g)
any defenses or benefits that may be derived from or afforded by law which limit
the liability of or exonerate Guarantor or sureties, or which may conflict with
the terms of this Guaranty.

2.8.
Guarantor’s Rights of Subrogation, Contribution, Etc. Until the Indebtedness
shall have been indefeasibly paid in full, Guarantor may not exercise any rights
of subrogation, contribution, reimbursement or indemnification that Guarantor
may have against any Borrower or against any Collateral or security, and any
rights of contribution that Guarantor may have against any other guarantor of
the Indebtedness. Any rights of subrogation, contribution, reimbursement or
indemnification that Guarantor may have against any Borrower or against any
Collateral or security, and any rights of contribution that Guarantor may have
against any other guarantor, shall be junior and subordinate to any rights
Lender may have against either Borrower, to all right, title and interest Lender
may have in any such Collateral or security and to any right Lender may have
against such other guarantor. If any amount shall be paid to Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Indebtedness shall not have been paid in full, such
amount shall be held in trust for Lender and shall forthwith be paid over to
Lender to be credited and applied against the Indebtedness, whether matured or
unmatured, in accordance with the terms hereof.

2.9.
Subordination of Other Obligations. Any indebtedness of any Borrower now or
hereafter held by Guarantor is hereby subordinated in right of payment to the
Indebtedness, and except as otherwise set forth in any Subordination Agreement
entered into by Guarantor for the benefit of Lender, any such indebtedness
collected or received by Guarantor shall be held in trust for Lender and shall
forthwith be paid over to Lender to be credited and applied against the
Indebtedness but without affecting, impairing or limiting in any manner the
liability of Guarantor under any other provision of this Guaranty.

2.10.
Expenses. Guarantor agrees to pay, or cause to be paid, on demand, and to save
Lender harmless against liability for, any and all costs and expenses (including
reasonable fees and disbursements of counsel and allocated costs of internal
counsel) incurred or expended by Lender in connection with the enforcement of or
preservation of any rights under this Guaranty (collectively, “Guaranty
Collection Costs”).

2.11.
Authority of Guarantor or Borrowers. It is not necessary for Lender to inquire
into the capacity or power of Guarantor or Borrowers or the officers, directors
or any agents acting or purporting to act on behalf of any of them.

2.12.
Financial Condition of Borrowers. Lender’s loans to any Borrower may be
continued from time to time without notice to or authorization from Guarantor
regardless of the financial or other condition of such Borrower at the time of
any such grant or continuation. Lender shall not have any obligation to disclose
or discuss with Guarantor its assessment, or Guarantor’s assessment, of the
financial condition of any Borrower. Guarantor has adequate means to obtain
information from Borrowers on a continuing basis concerning the financial
condition of each Borrower and its ability to perform its obligations under the
Bank Documents, and Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Borrowers and of all circumstances
bearing upon the risk of nonpayment of the Indebtedness. Guarantor hereby waives
and relinquishes any duty on the part of Lender to disclose any matter, fact or
thing relating to the business, operations or conditions of Borrowers now known
or hereafter known by Lender.

2.13.
Rights Cumulative. The rights, powers and remedies given to Lender by this
Guaranty are cumulative and shall be in addition to and independent of all
rights, powers and remedies given to Lender by virtue of any statute or rule of
law or in any of the other Bank Documents or any agreement between Guarantor and
Lender or between any Borrower and Lender. Any forbearance or failure to
exercise, and any delay by Lender in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

2.14.
Bankruptcy; Post-Petition Interest; Reinstatement of Guaranty.

(a)
The obligations of Guarantor under this Guaranty shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of any Borrower or by any defense
which such Borrower may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding.

(b)
Guarantor acknowledges and agrees that any interest on any portion of the
Indebtedness which accrues after the commencement of any proceeding referred to
in clause (a) above (or, if interest on any portion of the Indebtedness ceases
to accrue by operation of law by reason of the commencement of said proceeding,
such interest as would have accrued on such portion of the Indebtedness if said
proceedings had not been commenced) shall be included in the Indebtedness
because it is the intention of Guarantor and Lender that the Indebtedness which
are guarantied by Guarantor pursuant to this Guaranty should be determined
without regard to any rule of law or order which may relieve any Borrower of any
portion of such Indebtedness. Guarantor will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Lender, or allow the claim of Lender in respect of, any such
interest accruing after the date on which such proceeding is commenced.

(c)
In the event that all or any portion of the Indebtedness are paid by Borrowers,
the obligations of Guarantor hereunder shall continue and remain in full force
and effect or be reinstated, as the case may be, in the event that all or any
part of such payment(s) are rescinded or recovered directly or indirectly from
Lender as a preference, fraudulent transfer or otherwise, and any such payments
which are so rescinded or recovered shall constitute Indebtedness for all
purposes under this Guaranty.

2.15.
Set Off. In addition to any other rights Lender may have under law or in equity,
if any amount shall at any time be due and owing by Guarantor to Lender under
this Guaranty, Lender is authorized at any time or from time to time, without
notice (any such notice being hereby expressly waived), to set off and to
appropriate and to apply any and all deposits (general or special, including
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness of Lender owing to Guarantor and any other property
of Guarantor held by Lender to or for the credit or the account of Guarantor
against and on account of the Indebtedness and liabilities of Guarantor to
Lender under this Guaranty.

2.16.
Financial Statements. To the extent such information is not publicly and readily
available, and to the extent not prohibited by applicable law, Guarantor agrees
to furnish to Lender within thirty (30) days of the direction of the Lender to
do so, but in any case, no less frequently than annually, a financial statement
of Guarantor listing all assets and liabilities (including contingent
liabilities) of Guarantor, and the resulting net worth, signed and dated by
Guarantor, in form, detail and completeness acceptable to Lender in its sole
discretion from time to time. In addition, as soon as available, but in any
event not later than ten (10) days after filing copies of Guarantor’s Federal
income tax return as filed with the Internal Revenue Service, signed by
Guarantor, complete in all respects including all statements, schedules
(including any Schedule K-ls related to income or losses reported), forms and
attachments thereto. In addition to any other financial reporting requirements
of Guarantor to Lender, Guarantor agrees to furnish to Lender, at times and
frequencies reasonably determined appropriate by Lender from time to time, any
other information or reports with respect to Guarantor’s financial condition.

3.
MISCELLANEOUS.

3.1.
Survival of Warranties. All agreements, representations and warranties made
herein shall survive the execution and delivery of this Guaranty and the other
Bank Documents.

3.2.
Limitation of Liability. Guarantor, and by its acceptance of this Guaranty,
Lender, hereby confirms that it is the intention of all such persons that this
Guaranty and the obligations of Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law to
the extent applicable to this Guaranty and the Obligations of Guarantor
hereunder. To effectuate the foregoing intention, Lender and Guarantor hereby
irrevocably agree that the obligations of Guarantor under this Guaranty at any
time shall be limited to the maximum amount as will result in the obligations of
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.

3.3.
Notices. Any communications between Lender and Guarantor and any notices or
requests provided herein to be given may be given by mailing the same, postage
prepaid, or by facsimile transmission, if to Lender, at its address set forth in
the Master Loan Agreement and if to Guarantor, at his address set forth on the
signature pages hereof, or to such other addresses as each such party may in
writing hereafter indicate. Any notice, request or demand to or upon Lender or
Guarantor shall not be effective until received.

3.4.
Severability. In case any provision in or obligation under this Guaranty shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

3.5.
Amendments and Waivers. No amendment, modification, termination or waiver of any
provision of this Guaranty, and no consent to any departure by Guarantor
therefrom, shall in any event be effective without the written concurrence of
Lender and Guarantor. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.

3.6.
Headings. Section and subsection headings in this Guaranty are included herein
for convenience of reference only and shall not constitute a part of this
Guaranty for any other purpose or be given any substantive effect.

3.7.
Applicable Law: Rules of Construction. THIS GUARANTY AND THE RIGHTS AND
OBLIGATIONS OF GUARANTOR AND LENDER HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
WISCONSIN, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

3.8.
Successors and Assigns. This Guaranty is a continuing guaranty and shall be
binding upon Guarantor and his respective successors and assigns. This Guaranty
shall inure to the benefit of Lender and its successors and assigns. Guarantor
shall not assign this Guaranty or any of the rights or obligations of Guarantor
hereunder without the prior written consent of Lender. Lender may, without
notice or consent, assign its interest in this Guaranty in whole or in part,
provided that Lender shall use its best efforts to notify Guarantor of any such
assignment promptly following such assignment. The terms and provisions of this
Guaranty shall inure to the benefit of any transferee or assignee of the Note,
or any portion thereof, and in the event of such transfer or assignment the
rights and privileges herein conferred upon Lender shall automatically extend to
and be vested in such transferee or assignee, all subject to the terms and
conditions hereof.

3.9.
Consent to Jurisdiction. To induce Lender to accept delivery of this Guaranty:

GUARANTOR AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY MANNER RELATING TO OR
ARISING OUT OF THIS GUARANTY OR THE OTHER BANK DOCUMENTS MAY BE BROUGHT ONLY IN
COURTS OF THE STATE OF WISCONSIN LOCATED IN DANE COUNTY OR THE FEDERAL COURT FOR
THE WESTERN DISTRICT OF WISCONSIN AND GUARANTOR CONSENTS TO THE JURISDICTION OF
SUCH COURTS. GUARANTOR WAIVES ANY OBJECTION HE MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH COURT AND ANY RIGHT HE MAY HAVE NOW OR HEREAFTER HAVE TO CLAIM
THAT ANY SUCH ACTION OR PROCEEDING IS IN AN INCONVENIENT COURT.
3.10.
Waiver of Jury Trial. GUARANTOR AND LENDER (BY ITS ACCEPTANCE HEREOF) HEREBY
AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. The scope of this waiver is
intended to be all encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Guarantor and Lender each acknowledge that this waiver is a
material inducement for Guarantor and Lender to enter into a business
relationship, that Guarantor and Lender have already relied on this waiver in
executing or accepting this Guaranty, and that each will continue to rely on
this waiver in their related future dealings. Guarantor and Lender further
warrant and represent that each has reviewed this waiver with its legal counsel,
and that each knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION AND EXECUTED BY GUARANTOR AND
LENDER), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS Guaranty. In the event of litigation, this
Guaranty may be filed as a written consent to a trial by the court.

3.11.
No Other Writing. This writing is intended by Guarantor and Lender as the final
expression of this Guaranty and is also intended as a complete and exclusive
statement of the terms of Guarantor’s undertaking with respect to the matters
covered hereby. No course of dealing, course of performance or trade usage, and
no parol evidence of any nature, shall be used to supplement or modify any terms
of this Guaranty. There are no conditions to the full effectiveness of this
Guaranty.

3.12.
Further Assurances. At any time or from time to time, upon the request of
Lender, Guarantor shall execute and deliver such further documents and do such
other acts and things as Lender may reasonably request in order to effect fully
the purposes of this Guaranty.

3.13.
Errors and Omission. The undersigned Guarantor, if requested by Lender, agrees
to fully cooperate and adjust for clerical errors, any or all loan closing
documentation if deemed necessary or desirable in the reasonable discretion of
Lender for any reason, including, without limitation, to enable Lender to sell,
convey, seek guaranty or market said loan to any entity.

3.14.
Effectiveness. This Guaranty shall become effective as to Guarantor upon the
execution and delivery hereof by Guarantor.



AIR T, INC.




/s/ Mark Jundt    
Mark Jundt, General Counsel – Air T, Inc.


Address:
5000 W. 36th St. Suite 130
Minneapolis, MN 55416


18172063v1





